IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                 No. 70133-9-1
                     Respondent,
                                                 DIVISION ONE
              v.

                                                 UNPUBLISHED OPINION
NICHOLAS VEILLEUX,

             Appellant.
                                                 FILED: April 21. 2014

       Spearman, C.J. — Refusal to identify oneself to the police is insufficient to support

a conviction for obstructing a law enforcement officer. Here, however, there was more

than the defendant's refusal to identify himself. The defendant's behavior required four

police officers to accompany him to headquarters in order to obtain his fingerprints. Once

there, the defendant repeatedly refused to cooperate with the fingerprint technician,

delaying his transport to the King County Jail. Accordingly, the evidence was sufficient to

support the defendant's conviction and we affirm.

                                          FACTS

      Alerted by his home security chime system, David Jones called 911. Several

officers responded to the 911 call that an intruder was in the house. Nicholas Veilleux

was discovered in the basement theater of the home and was apprehended by Officers

Koshak and Sabay. Veilleux was uncooperative with law enforcement at the scene,
No. 70133-9-1/2


refusing to give his name on request. Several officers, including Officer Renner, returned

to the Southwest Precinct to assist the primary officer, Koshak, with the arrest.

       Officers McDougald and Renner transported Veilleux to headquarters to obtain his

fingerprints before taking him to the King County Jail. Officers Galbraith and Wengard

followed in another vehicle. Officer Melissa Wengard testified that additional officers were

needed because Veilleux had maneuvered his handcuffs from behind his body around to

the front of his body when he was transported earlier from the crime scene. Veilleux was

noncompliant with the police officers' commands to exit the patrol car in a certain manner.

While walking to the fingerprinting area, Veilleux periodically went limp, requiring the

officers to carry him.

       In order to be fingerprinted, Veilleux's handcuffs had to be removed. The four

police officers surrounded him as the fingerprint technician attempted to obtain useful

fingerprints. Each time, Veilleux would arch his fingers and clench his hand. After

approximately three unsuccessful attempts to obtain useful fingerprints, the officers re-

handcuffed Veilleux and transported him across the street to the King County Jail where

he was booked as a John Doe.

       The State charged that on November 5, 2012, Veilleux committed the crimes of

obstructing a law enforcement officer and residential burglary, alleging, as to the latter

crime, an aggravating factor that the victim was present during its commission. A jury

found him guilty as charged. The trial court sentenced Veilleux to a standard range

sentence of credit for time served for the residential burglary. On the obstruction charge,

a gross misdemeanor for which the maximum term is 364 days,1 Veilleux received a



        RCW 9.92.020.
No. 70133-9-1/3


suspended jail sentence, provided he complied with certain conditions. Veilleux appeals

only the obstruction conviction, contending that there was insufficient evidence to support

the finding of guilt.

                                             ANALYSIS

       Sufficient evidence supports a conviction if, when viewed in the light most

favorable to the State, it permits any rational trier of fact to find the essential elements of

the crime beyond a reasonable doubt. A challenge to the sufficiency of the evidence

admits the truth of the State's evidence and all reasonable inferences from that evidence.2

On review, this court need not be convinced of the defendant's guilt beyond a reasonable

doubt, only that substantial evidence supports the State's case.3 Wedo notreview issues

of credibility or persuasiveness of the evidence.4
        RCW 9A.76.020(1) provides that a "person is guilty of obstructing a law

enforcement officer if the person willfully hinders, delays, or obstructs any law

enforcement officer in the discharge of his or her official powers or duties." The court used

nearly identical language when it defined the crime of obstructing a law enforcement

officer for the jury.5 The court also instructed the jury that to convict Veilleux of the crime




        2 State v. Salinas. 119 Wn.2d 192, 201, 829 P.2d 1068 (1992).

        3 State v. Fiser. 99 Wn. App. 714, 718, 995 P.2d 107 (2000).

        4 Fiser. 99 Wn. App. at 719.

        5 Instruction 19 states,
           A person commits the crime of obstructing a lawenforcement officerwhen
        he willfully hinders, delays, or obstructs any law enforcement officer in the
        discharge of the law enforcement officer's official powers or duties.

Clerk's Papers (CP) at 99.
No. 70133-9-1/4


of obstructing a law enforcement officer, the State must prove each of the following

elements of the crime beyond a reasonable doubt:

      (1) That on or about November 5, 2012, the defendant willfully
          hindered, delayed, or obstructed Officer Renner, a law
          enforcement officer, in the discharge of his official powers or
          duties;
      (2) That the defendant knew that the law enforcement officer was
          discharging official duties at the time;
      (3) That the acts occurred in King County, Washington.

CP at 103 (Instruction 23).

      Veilleux argues that, although he was specifically charged with obstructing Officer

Renner, nothing in the record shows that he obstructed Officer Renner in particular.

Veilleux contends that, while there was testimony from various officers that he refused to

identify himself and gave nonsensical numbers in response to questions about his date
of birth, there was no testimony that he refused to answer any questions asked by Officer

Renner. He points to Officer Renner's testimony that "I don't believe I asked him any
questions other than maybe for more information about his name and date of birth" and
that, "I don't remember any response he gave."6

       Veilleux also argues that because Officer Renner was not one of the officers

walking him into headquarters, his refusal to cooperate by going limp, cannot be
considered evidence of obstructing Officer Renner. He further contends that the only

conduct which could be construed to be obstructive was his clenching his hand so that

fingerprints could not be taken, but since Officer Renner did not conduct the attempted
fingerprinting, he argues he was not obstructing Renner. Finally, relying on State v.




       •Verbatim Report of Proceedings (VRP) (2/12/13) at 63.
No. 70133-9-1/5


Williams.7 Veilleux argues that his obstruction conviction is based solely on his silence

and his speech, not on his conduct, and therefore must be reversed. These contentions

are without merit.

       The undisputed evidence shows that the official purpose of Officer Renner's

presence during the arrest ofVeilleux was to "assistthe primary officer, Officer Koshak."8
His duty that night was to get Veilleux "[s]afely to fingerprinting, safely to jail, that's it."9
Viewing the evidence in the light most favorable to the State, as we must, any rational

trier of fact could easily conclude beyond a reasonable doubt that Veilleux knowingly

hindered, delayed or obstructed Officer Renner in carrying out this duty by providing

inaccurate information about his date of birth, going limp while being taken into custody

and refusing to be fingerprinted. There is sufficient evidence to support the conviction.

       Veilleux's reliance on Williams10 is misplaced. In that case, the defendant,

Williams, was arrested on a theft charge. When asked by the arresting officer to identify

himself, Williams gave his brother's name instead of his own. Hewas unableto remember
or produce any other identifying information. When the police learned that he had given
a false name, Williams was charged with, among other things, obstructing a law

enforcement officer. Our Supreme Court reversed his conviction, holding that the State

constitution requires "conduct in addition to pure speech in order to establish obstruction




       7171 Wn.2d 474, 484, n.10, 251 P.3d 877 (2011). See also State v. Contreras. 92 Wn. App. 307,
316, 966 P.2d 915 (1998).

       8 VRP (2/19/13) at 111-12.

       9 VRP (2/20/13) at 30.

       10171 Wn.2d474.
No. 70133-9-1/6


of an officer."11 But Williams is of no help to Veilleux because here, the evidence

supporting his obstruction conviction consists of both speech and conduct. This case is

more similar to Contreras.12 There, the defendant appealed his conviction of obstructing

a police officer, arguing the evidence was insufficient because he merely refused to

identify himself to the arresting officer. We rejected his argument because:

       Contreras did more than merely refuse to talk. He also disobeyed the
       officer's orders to put his hands up in view of [the officers], to exit the
       car and the keep his hands on top of the car, and to provide his name.
       Instead, he gave [the arresting officer] a false name.13
Likewise here, it is Veilleux's conduct in addition to his speech that provides sufficient

evidence to support his conviction.

       Veilleux also argues that the court erred in failing to require jury unanimity as to
which act constituted the obstruction of justice. The necessity for a unanimity instruction

only arises in multiple acts cases, not where the evidence indicates a continuing course
of conduct.14 To determine whether there is a continuing course of conduct, we evaluate

the facts in a commonsense manner considering the time separating the criminal acts

and whether the criminal acts involved the same parties, location, and ultimate purpose.15
Evidence that a defendant engaged in a series of actions intended to secure the same
objective supports the characterization of those actions as a continuing course of conduct


       11 Williams. 171 Wn.2d at 485.

       12 92 Wn. App. 307.

       13 Contreras. 92 Wn. App. at 316.

       14 State v. Handran, 113Wn.2d11, 17, 775 P.2d 453 (1989) (quoting SJatejLPetrjch, 101 Wn.2d
566, 571,683 P.2d 173 (1984). overruled on other grounds by State v. Kitchen, 110 Wn.2d 403, 405-06,
756P.2d'105 (1988)).
       15 State v. Brown. 159 Wn. App 1, 14, 248 P.3d 518 (2010).
No. 70133-9-1/7


rather than as several distinct acts.16 Here, the defendant's actions since his arrest

signified his willingness to obstruct the police in the commission of their job.       His

manipulating his handcuffed hands from his back to the front of his body, his assertion

that the police severed his spine, his periodically going limp when entering the police

station, and his refusal to follow directions to enable the fingerprints to be taken, all

constituted a continuing course of conduct. Accordingly, a unanimity instruction was not

warranted.

      Affirmed.


                                                          J-yr/J^g^^v^.

WE CONCUR:




                                                                                 f-o   • *% It..••''
                                                                                 cr>   --* •" **—•
                                                                                 —•—
                                                                                       r~i cz
                                                                                 -"-   •"jjj
                                                                                 23,   ._,_ ——>-

                                                                                 T5
                                                                                 ^O    d- -j •
                                                                                 ro            "£>



                                                                                 x?»




                                                                                 en


       16 State v. Fiallo-Lopes. 78 Wn. App. 717, 724, 899 P.2d 1294 (1995).
                                                  7